     Case 4:21-cv-00492-O Document 89 Filed 06/15/21                       Page 1 of 52 PageID 8781



                  IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

                                                    )
THE NAUGHTYS LLC                                    )
                                                    )
                          Plaintiff,                )
                                                    )        Case No. 4:21-cv-00492
v.                                                  )
                                                    )        Judge Reed C. O’Connor
DOES 1-580,                                         )
                                                    )
                          Defendants.               )

                DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
          PLAINTIFF’S MOTION FOR ALTERNATIVE SERVICE OF PROCESS

         NOW COME the Shan Defendants1 (“Defendants”), by and through their undersigned

counsel, and respectfully submit this memorandum of law in opposition to Plaintiff, The

Naughtys LLC’s, (hereinafter “Naughtys” or “Plaintiff”) Motion for Alternative Service of

Process (the “Motion”) dated June 5, 2021 [ECF 74].

         SUMMARIZING, Plaintiff’s Motion should be denied because the Hague Convention

applies to suit, the Hague Convention limits court-ordered methods of service under Rule 4(f)(3),

and service by email is not provided as an acceptable means of service in this case. Additionally,

Plaintiff has failed to even attempt service under Rule 106 of the Texas Rules of Civil Procedure,

and thus cannot claim its requested relief under state law.


1
 Following this Court’s identification in [ECF 81]: 560 yingli520, 561 yangsuiqwe, 575 aishengheji, 576 LiusaIuy,
532 Bakheng, 526 bismarck, 533 adriaticgo, 538 ashur80, 527 montgomery, 302 Shimigy, 220 COL beans, 232
milkcha, 342 PIKAqiu33, 256 cocounut, 285 Ikevan, 333 SurgicaL, 201 Clearance&100%quality,NyaKLI, 225
Fhci-HR, 355 who-canside 90% Discount Fast Delivery , 313 much MUCHYOU 90% Discount Cyber
Monday Direct, 226 Vdaye, 218 GJK-SION, 348 OFMWBN, 244 douk-Quite, 238 Chenjbo (Halloween
clearance&Christm as clearance ), 221 Mariee, 189 Shan-s, 206 Debouor, 249 S5E5X, 250 xatos, 307 TBKOMH（
♛2021 Golden Moment: Up to 80% off♛), 335 ZEFOTIM Big Promotion!!!, 367 GREFER, 412 easyshopping66,
391 AtlantaMart2005, 511 xxzfalcon849, 411 e1xytrep, 402 CincinatiStore, 423 globalfashion2010, 505
wishmart2014, 396 bodhi1998, 433 hongyinlon0, 413 eridu905, 390 Atlanta1816, 414 eriophoroidesxx, 474
rockfoilcrabbh, 486 SZbhkei12, 516 yupaxxs, 460 Nannouth, 443 KansasDeal, 426 GreatSpringfield, 501
watch_deal, 422 gilroy2012, 434 hotdeal320, 515 yishengmall2014, 395 bigbigshow2012, 406 Denver0806, 437
hutrsate51, 466 ppktjfa8612, 228 CO CO-US, 248 YHCWJZP, and 301 Hilyo.


4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                                   p. 1
    Case 4:21-cv-00492-O Document 89 Filed 06/15/21                       Page 2 of 52 PageID 8782



I. Procedural History and Background Facts.

        Plaintiff initiated this action against the Schedule A Defendants on April 2, 2021, for the

alleged infringement of the Naughty Santa products covered by U.S. Copyright Reg. Nos. VA 2-

058-421, VA 2-058-14, VA 2-237-338, and VA 2-237-579 (“Accused Products”). [ECF No. 1].

Plaintiff filed an ex parte Motion for entry of a Temporary Restraining Order, seeking an asset

restraint, expedited discovery, and other relief predicated, in part, on the defendants in this case

being predominantly Chinese. [ECF No. 6]. The Court granted the TRO and its companion

motions on April 2, 2021. [ECF No. 9]. The Court extended the TRO on April 13, 2021. [ECF

No. 13].

        Pursuant to the TRO, Plaintiff obtained discovery from third-parties such as Wish,

AliExpress, eBay, and Amazon, including certain contact information. [ECF No. 75-1]. Of the

62 Defendants, Plaintiff obtained address information for all but one Defendant; a selection of

Plaintiff’s discovered information with respect to Defendants is attached hereto as Exhibit 1.

        Amazon.com requires that its merchant sellers, like certain of the Defendants, provide

and maintain accurate address information within their accounts.2 Ebay.com requires that its

merchant sellers, like certain of the Defendants, provide and maintain accurate address

information within their accounts.3 Wish.com requires that its merchant sellers, like certain of

the Defendants, provide and maintain accurate address information within their accounts. 4

Plaintiff has provided no evidence that any of the addresses identified by third-parties are




2
  See, Amazon Services Business Solutions Agreement, Section 2, available at
https://sellercentral.amazon.com/gp/help/external/G1791?language=en_US, last accessed June 15, 2021.
3
  See, User Agreement, Section 18(B)(2), available at https://www.gunbroker.com/Item/902904967, last accessed
June 15, 2021.
4
  See, Merchant Terms of Service and Agreement, Section 2, available at https://merchant.wish.com/terms-of-
service, last accessed June 15, 2021.


4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                                 p. 2
 Case 4:21-cv-00492-O Document 89 Filed 06/15/21                 Page 3 of 52 PageID 8783



incorrect, nor has Plaintiff provided any evidence of failed attempts to reach any defendants at

the physical addresses identified for them by third-parties.

II. Argument

          a. The Hague Convention is an international agreement that, where applicable,
             limits court-ordered methods of service under Fed. R. Civ. P. 4(f)(3).

          Rule 4(h) governs service of process to a foreign entity. It provides that a “foreign

corporation, or a partnership or other unincorporated association that is subject to suit…must be

served…at a place not within any judicial district of the United States, in any manner prescribed

by Rule 4(f) for serving an individual.” Fed. R. Civ. P. 4(h). Rule 4(f) in turn provides that “an

individual … may be served at a place not within any judicial district of the United States…by

other means not prohibited by international agreement.” Fed. R. Civ. P. 4(f)(3) (emphasis

added).

          The Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil

and Commercial Matters, Nov. 15, 1965, 20 U.S.T. 361, T.I.A.S. No. 6638 (the “Hague

Convention”) is such an international agreement as stated in Rule 4(f)(3). A true and correct

copy of the Hague Convention is attached hereto as Exhibit 2.

          The Supreme Court, Federal Circuit Courts and District Courts had repeatedly and

uniformly held that the Hague Convention, where applicable, limits court-ordered methods of

service under Rule 4(f)(3) and compliance with the Hague Convention is mandatory wherever it

applies. Water Splash Inc. v. Menon, 137 S.Ct. 1504, 1507 (2017)( “the Hague…Convention

specifies certain approved methods of service and ‘pre-empts inconsistent methods of service’

wherever it applies.”); Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 705 (1988)

(“[C]ompliance with the Convention is mandatory in all cases to which it applies.”); Prem Sales,

LLC v. Guangdong Chigo Heating & Ventilation Equip. Co., 494 F. Supp. 3d 404, 410 (N.D.



4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                    p. 3
 Case 4:21-cv-00492-O Document 89 Filed 06/15/21                 Page 4 of 52 PageID 8784



Tex. 2020); (same); Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004) (Reviewing method

of service under Rule 4(f)(3) only after deciding that the Hague Convention does not prohibit the

method, and holding “[b]ecause service of process was attempted abroad, the validity of that

service is controlled by the Hague Convention, to the extent that the Convention applies); Rio

Properties, Inc. v. Rio Intern. Interlink, 284 F.3d 1007, 1015 n.4 (9th Cir. 2002) (“A federal

court would be prohibited from issuing a Rule 4(f)(3) order in contravention of an international

agreement, including the Hague Convention.”). More importantly, as a ratified treaty, the Hague

Convention’s application to Rule 4(f)(3) is required by the U.S. Constitution. See U.S. Const.

Art. VI, cl. 2; See also Ackermann v. Levine, 788 F.2d 830, 838 (2nd Cir. 1986)(“As a ratified

treaty, the Convention is of course the supreme law of the land.”).

       In contrast, where The Hague Convention does not apply, courts have held that service of

process via publication and email were sufficient. See e.g., Smith v. Islamic Emirate of

Afghanistan, 262 F. Supp. 2d 217 (S.D.N.Y. 2003) (holding that service of process by

publication was allowed, disregarding The Hague Convention requirements as Afghanistan was

not a signatory thereto); In re Int’l Telemedia Assocs., Inc., 245 B.R. 713 (Bankr. N.D. Ga. 2000)

(holding service of process by email allowed and The Hague Convention inapplicable as

defendants had no known address).

       b. The Hague Convention is applicable to the service of process upon Defendants.

       The Hague Convention applies only when certain conditions are met. Both the

origination State and the destination State of the document must be contracting states to The

Hague Convention. Cf., Int’l Controls Corp. v. Vesco, 593 F.2d 166, 178 (2nd Cir. 1979)

(holding The Hague Convention not applicable as the destination State of The Bahamas was not

a signatory). There must also be occasion to transmit a judicial or extrajudicial document for




4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                    p. 4
 Case 4:21-cv-00492-O Document 89 Filed 06/15/21                  Page 5 of 52 PageID 8785



service abroad. The Hague Convention would not apply where “the address of the person to be

served with the document is not known.” See, The Hague Convention, Art. 1. However, “[a]

plaintiff cannot close its eyes to the obvious to avoid the Hague Service Convention; the plaintiff

must make reasonably diligent efforts to learn the defendant’s mailing address.” Luxottica

Group S.p.A. and Oakley, Inc. v. The Partnerships and Unincorporated Associations Identified

on Schedule “A”, No. 18-cv-02188 ECF 131 (N.D. Ill. May 24, 2019) (J. Gottschall), citing,

Advanced Access Content Sys. Licensing Adm’r, LLC v. Shen, No. 14-CV-1112 (VSB), 2018 WL

4757939, at *4-5 (S.D.N.Y. Sept. 30, 2018); Progressive Se. Ins. Co. v. J & P Transp., No. 1:11-

CV-137, 2011 WL 2672565, at *3 (N.D. Ind. July 8, 2011); Opella v. Rullan, No. 10-21134-

CIV, 2011 WL 2600707, at *5 (S.D. Fla. June 29, 2011), report and recommendation adopted,

No. 10-21134-CIV, 2011 WL 13220496 (S.D. Fla. Aug. 9, 2011); Compass Bank v. Katz, 287

F.R.D. 392, 394-395 (S.D. Tex. 2012) (collecting cases).

       For Defendants, or at least all except for Defendant 414, all conditions are met. First,

both the United States and China are signatories to The Hague Convention. Second, there was

occasion to transmit a judicial document for service abroad, because Defendants have no

identified places of business or agent receiving process in the United States.

       Third, the Defendants have known addresses, at least insofar as they are identified by the

third-party platforms which Plaintiff demonstrates. [ECF No. 75-1].               Specifically, these

addresses were registered with the third-party platforms, under contractual obligations to

maintain their accuracies, and Plaintiff has been aware of them at least as early as receiving

expedited discovery from the third-party platforms due to the TRO.               Even if Plaintiff is

suspicious of these addresses, courts require specific proof of a “reasonable investigation” of the

address’s validity before finding that it is “unknown” under Article 1. Advanced Access, 2018




4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                        p. 5
 Case 4:21-cv-00492-O Document 89 Filed 06/15/21                Page 6 of 52 PageID 8786



WL 4757939, at *5 (citations omitted); see also, Compass Bank, 287 F.R.D. at, 396; Shenzhen

Ruobilin Network Tech., Ltd. v. SJG-Lesn, No. 16-CV-386-WMC, 2016 WL 6988868, at *2

(W.D. Wis. Nov. 29, 2016); Blumedia Inc. v. Sordid Ones BV, No. 10-CV-01158-MSK-KLM,

2011 WL 42296, at *2 (D. Colo. Jan. 6, 2011); Katz, 287 F.R.D at 395-96; Progressive Se. Ins.

Co., 2011 WL 2672565, at *2-3; Cf., Chanel, Inc. v. Song Xu, No. 2:09-CV-02610-CGC, 2010

WL 396357, at *3 (W.D. Tenn. Jan. 27, 2010) (addresses was “unknown” where Plaintiff hired

an investigator in China to verify physical addresses which turned out to be invalid). Plaintiff

does not point to a reasonable investigation into Defendants, nor any other defendants in the

case, but rather the mere convenience it would enjoy in simply sending email to all defendants.

The Hague Convention applies to Plaintiffs’ attempts to serve Defendant in this action.

       c. The Hague Convention prohibits Plaintiffs’ proposed service by email.

       The Hague Convention enumerates several permitted methods of service and prohibits all

which are not enumerated. Schlunk, 486 U.S. at 699. The Supreme Court and several Federal

Circuit Courts have repeatedly confirmed this reading. In Water Splash and Schlunk, the

Supreme Court stated that “The Hague…Convention specifies certain approved methods of

service and ‘pre-empts inconsistent methods of service’ wherever it applies.” Water Splash, at

1507; Schlunk, at 699; contra, Nagravision SA v. Gotech Int’l Tech. Ltd., 882 F.3d 494, 498 (5th

Cir. 2018) (disregarding Water Splash and Schlunk and not partaking in the above analysis,

determining email service of process upon foreign defendant proper). Further, “compliance with

the [Hague] Convention is mandatory in all cases to which it applies.” Schlunk, at 705.

       Plaintiff must indicate which specific article of The Hague Convention permits its service

of process by mere email notice.      See, Ackermann, at 838 (holding service of process by

registered mail valid only after finding that Hague Convention Article 8 and Article 10




4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                   p. 6
    Case 4:21-cv-00492-O Document 89 Filed 06/15/21                        Page 7 of 52 PageID 8787



specifically permitted it); Brockmeyer, at 801 (holding service of process by mail valid only after

finding Hague Convention article 10(a) specifically permitted it). They cannot. Specifically,

The Hague Convention permits only the following methods of service, consisting of service by

central authority (Article 2-7), by diplomatic and consular agents (Article 8-9), by mail or

through judicial official of the State of destination if the destination State does not object (Article

10), by methods allowed by other international agreement (Article 11), and by other means as

allowed by the internal laws of the destination State (Article 19). See also, Water Splash, at

1508 (reviewing the permitted methods).

        In the present case, Defendants have not consented to receive service of process via email

and service by email is not expressly permitted by any enumerated method of service under The

Hague Convention. Specifically, Plaintiffs’ method of service does not fall under Article 11

because U.S. and China do not otherwise have a treaty on the service of process. The method of

service also does not fall under Article 19, as China’s internal laws prohibit serving process by

email without a defendant’s consent. See, Civil Procedural Law of the People’s Republic of

China (Amended in 2017), including relevant Articles 87, 92, and 277, attached hereto as Exhibit

35. Plaintiffs’ proposed method of service also clearly does not fall under Articles 2-9 of The

Hague Convention (i.e., service by central authority or by consular agents), and China

“oppose[s] the service of documents in the territory of the People’s Republic of China by the

methods provided by Article 10 of the Convention.”6 Because Plaintiff’s proposed method of

service is not permitted by The Hague Convention, it is thus prohibited and thus insufficient

under Rule 4(f)(3). Schlunk, 486 U.S. at 699.

5
  Civil Procedure Law of the People’s Republic of China (Revised in 2017), available at,
http://cicc.court.gov.cn/html/1/219/199/200/644.html, last accessed June 15, 2021
6
  Hague Convention on Private International Law, available at
https://www.hcch.net/en/instruments/conventions/status-table/notifications/?csid=393&disp=resdn, last accessed
June 15, 2021.


4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                                   p. 7
 Case 4:21-cv-00492-O Document 89 Filed 06/15/21                  Page 8 of 52 PageID 8788



       Moreover, Plaintiff does not describe or provide evidence of any attempts, be they failed,

to serve defendants as permitted under the Hague Convention. See, Habas Sinai Ve Tibbi Gazlar

Istihsal A.S. v. Int’l Tech. & Knowledge Co., Inc., No. CV 19-608, 2019 WL 7049504, at *4

(W.D. Pa. Dec. 23, 2019) (denying motion for alternative service via email where Plaintiff did

not first attempt to comply with The Hague Convention); James Avery Craftsman, Inc. v. Sam

Moon Trading Enterprises, Ltd., No. SA-16-CV-00463-OLG, 2018 WL 4688778, at *6 (W.D.

Tex. July 5, 2018) (same) (collecting cases); Cf., Parsons v. Shenzen Fest Tech. Co., No. 18 CV

08506, 2021 WL 767620, at *3 (N.D. Ill. Feb. 26, 2021) (finding email service of process not

prohibited by The Hague Convention where “Plaintiff has attempted to effect service under the

Hague Convention, yet China's Central Authority has failed to provide a certificate, or even a

response to any of Plaintiff's inquiries, in over two years.”). Plaintiff’s proposed method of

serving process upon Defendants would be prohibited under The Hague Convention, and thus

Plaintiff’s Motion should be denied. Prem Sales, 494 F. Supp. 3d at 417 (N.D. Tex. 2020)

(“This Court therefore determines that email service [upon Chinese defendant] is not permitted

under the Convention because it is inconsistent with and not authorized by the Convention's

delineated service methods.”).

       d. Plaintiff’s Motion and Affidavit do not satisfy requirements under Texas law.

       Plaintiff’s proposed alternative service is also inadequate under Texas law, which

Plaintiff’s Motion misstates. Texas rules provide that “the citation must be served by: (1)

delivering to the defendant, in person, a copy of the citation, showing the delivery date, and of

the petition; or (2) mailing to the defendant by registered or certified mail, return receipt

requested, a copy of the citation and of the petition.” Tex. R. Civ. P. 106(a).




4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                       p. 8
 Case 4:21-cv-00492-O Document 89 Filed 06/15/21                  Page 9 of 52 PageID 8789



       Rule 106 further provides that:

       “Upon motion supported by a statement--sworn to before a notary or made under
       penalty of perjury--listing any location where the defendant can probably be
       found and stating specifically the facts showing that service has been attempted
       under (a)(1) or (a)(2) at the location named in the statement but has not been
       successful, the court may authorize service…in any other manner, including
       electronically by social media, email, or other technology, that the statement or
       other evidence shows will be reasonably effective to give the defendant notice of
       the suit.”

Tex. R. Civ. P. 106(b) (emphasis added). Not only does Plaintiff not provide any evidence of its

attempts to serve any defendants as required under Section 106(a)(1) or 106(a)(2), but the

Declaration of Charles A. Wallace doesn’t state specifically any facts regarding such attempts,

and merely describes its email activities with various defendants. [ECF 75-2, ¶¶ 5-7]. “Strict

compliance with the Rules of Civil Procedure relating to the issuance, service, and return of

citation must be shown or the attempted service of process will be rendered invalid and of no

effect.” Olympia Marble & Granite v. Mayes, 17 S.W.3d 437, 444 (Tex. App. 2000). Texas

courts have consistently held that alternate service cannot properly issue on a motion supported

by an inadequate affidavit. Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex. 1990); Cunningham v.

Nationwide Sec. Sols., Inc., No. 3:17-CV-337-S-BN, 2018 WL 5722670, at *4 (N.D. Tex. June

29, 2018) (denying motion for alternative service in absence of adequate affidavit); Fu v. Chin,

No. 3:18-CV-02066-N-BN, 2020 WL 890378, at *5 (N.D. Tex. Jan. 23, 2020), report and

recommendation adopted sub nom. Jyue Hwa Fu v. Yeh Chin Chin, No. 3:18-CV-02066-N-BN,

2020 WL 887052 (N.D. Tex. Feb. 24, 2020) (same). Even disregarding the defective Wallace

affidavit, Plaintiff’s Motion otherwise doesn’t describe “that service has been attempted under

(a)(1) or (a)(2) at the location named in the statement but has not been successful” as required

under Tex. R. Civ. P. 106(b) for a court to allow such alternative email service.




4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                  p. 9
 Case 4:21-cv-00492-O Document 89 Filed 06/15/21                 Page 10 of 52 PageID 8790



       A Court’s jurisdiction is dependent upon a complaint and summons being issued and

served in a manner provided for by law, and defendants’ actual knowledge of the lawsuit does

not place a duty on any of them to act. Harper Macleod Solics. v. Keaty & Keaty, 260 F.3d 389,

399 (5th Cir. 2001); Harrell v. Mexico Cattle Co., 11 S.W. 863, 865 (1889); Wilson, 800 S.W.2d

at 837; See also, Velasco v. Ayala, 312 S.W.3d 783, 792 (Tex. App. 2009) (voiding trial court

judgment where Plaintiff’s attempted service did not comply with The Hague Convention).

Particularly with respect to default judgments - which will likely be the fate of most defendants

in this case - “[t]here are no presumptions in favor of valid issuance, service, and return of

citation.” Uvalde Country Club v. Martin Linen Supply Co., 690 S.W.2d 884, 886 (Tex. 1985).

Thus, allowing Plaintiff to “serve process” on defendants via email would invite well-founded

challenges. See, e.g., Lefcourt v. Health Enrollment Grp., Inc., No. 3:17-CV-2617-G, 2018 WL

3862082, at *3 (N.D. Tex. Aug. 14, 2018) (vacating default judgment where defendant was not

properly served under Texas law). Plaintiff’s email activity with defendants, as extensive as it

may be, doesn’t count.

III. Conclusion

       Plaintiff’s Motion promotes Plaintiff’s mere convenience over the requirements of U.S.

and Texas law. Not only is email service of process upon Defendants, in light of Plaintiff’s

awareness of their locations, improper under The Hague Convention and thus Rule 4, but

Plaintiff fails to satisfy Texas’ strict civil procedure requirements. Plaintiff’s Motion should be

denied with respect to all Defendants.




4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                   p. 10
 Case 4:21-cv-00492-O Document 89 Filed 06/15/21                   Page 11 of 52 PageID 8791



Respectfully submitted this June 15, 2021,

/s/Warren V. Norred, P.E                               Adam E. Urbanczyk
Warren V. Norred, P.E.                                 Au LLC
NORRED LAW, PLLC                                       564 W. Randolph St. 2nd Fl.
515 East Border Street                                 Chicago, IL 60661
Arlington, TX 76010                                    adamu@au-llc.com
817.704.3984 office                                     (312) 715-7312
817.524.6686 fax                                       ARDC: No. 6301067
wnorred@norredlaw.com                                  Pro hac vice pending

                       Counsel for Defendants

Certificate of Service - I certify that I served this response and its attachments by the Court's
electronic service to all parties in interest who have appeared and requested notice.

                               /Warren V. Norred/
                               Warren V. Norred




4:21-cv-00492, Naughtys LLC v. Does 1-580, Shan Defendants' Memo. in Oppo.                          p. 11
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 12 of 52 PageID 8792




                      Exhibit 1
     Case 4:21-cv-00492-O Document 89 Filed 06/15/21                Page 13 of 52 PageID 8793

Def. No.     Defendant's Merchant Username   Platform               Defendant Address
                                                        bujijiedao JIN PAI SHE QU
                                                        fengweixincun
                                                        78DONG1LOU102
    189 Shan‐s                               Amazon     shenzhenshi LONG GANG QU
                                                        GuangDong
                                                        518114
                                                        CN
                                                        chengguanzhennongmaolu
                                                        gongxiaoshejiazhuyuan52hao
                                                        luoyangshimengjinxian
    201 Clearance&100%quality,NyaKLI         Amazon
                                                        henansheng
                                                        471100
                                                        CN
                                                        Longgangquban
                                                        TianjiedaoYANGMEISHEQU
                                                        YangmeiCUN 25hao 102
    206 Debouor                              Amazon     ShenzhenSHI
                                                        GuangDONGSheng
                                                        518129
                                                        CN
                                                        qingshanqujianyizongheshichan
                                                        g1098hao
                                                        WUHANSHI
    218 GJK‐SION                             Amazon
                                                        hubeisheng
                                                        430081
                                                        CN
                                                        danxianlixinzhuangzhen
                                                        qinzhuangcun
                                                        heze
    220 COL beans                            Amazon
                                                        shandong
                                                        274334
                                                        CN
                                                        Nanshanqu Yuehaijiedao
                                                        Gaoxinqushequ KeJiNanBaLu
                                                        2 Hao HaoWeiKeJiDaSha702
    221 Mariee                               Amazon     ShenZhenShi
                                                        GuangDongSheng
                                                        518054
                                                        CN
                                                        LuoHuQuDongMenJieDaoLiXinS
                                                        heQuRenMinBeiLuLiangGuoJie
                                                        2HaoDaYuan2DongLiangGuoJie
                                                        40 10—102 ShangPu
    225 Fhci‐HR                              Amazon
                                                        ShenZhenShi
                                                        GuangDong
                                                        518000
                                                        CN
     Case 4:21-cv-00492-O Document 89 Filed 06/15/21                        Page 14 of 52 PageID 8794

Def. No.        Defendant's Merchant Username        Platform              Defendant Address
                                                                shenzhenshinanshanqunanshan
                                                                jiedao
                                                                gaoxinkejiyuanhouhaidadao238
                                                                8hao
    226 Vdaye                                        Amazon     yihuajinrongkejidasha13ceng
                                                                shenzhenshi
                                                                guangdongsheng
                                                                518055
                                                                CN
                                                                longhuaquFUCHENGjiedaojutan
                                                                gshequ
                                                                xintangcun1HAO
                                                                JINSHANLONGgongyeyuanA
    228 CO CO‐US                                     Amazon     DONG103
                                                                SHEN ZHENSHI
                                                                guangDONG
                                                                518100
                                                                CN
                                                                LongGangquJiHuajiedaoShuiJin
                                                                gshequ
                                                                JiHualu242haozhongnanmingzh
                                                                udaxia801
    232 milkcha                                      Amazon
                                                                ShenZhenshi
                                                                Guangdongsheng
                                                                518112
                                                                CN
                                                                DALANGJIEDAOLANGKOUSHE
                                                                QULANGKOUGONGYEYUAN79
                                                                HAO610
           Chenjbo (Halloween clearance&Christm as
    238                                              Amazon     SHENZHENSHILONGHUAQU
           clearance )
                                                                GUANGDONG
                                                                518109
                                                                CN
                                                                LONGGANGQU
                                                                BANTIANJIEDAO
                                                                wuheshequhekancun633C
                                                                heshengdasha417
    244 douk‐Quite                                   Amazon
                                                                shenzhenshi
                                                                GUANGDONG
                                                                518114
                                                                CN
                                                                shenzhenshiguangmingxinqugu
                                                                angmingjiedaozhenmeitongfuyu
                                                                6dong
                                                                yilouAqu
    248 YHCWJZP                                      Amazon
                                                                Shenzhen
                                                                Guangdong
                                                                518107
                                                                CN
     Case 4:21-cv-00492-O Document 89 Filed 06/15/21                   Page 15 of 52 PageID 8795

Def. No.        Defendant's Merchant Username   Platform              Defendant Address
                                                           LONG CHENG JIE DAO BAO
                                                           LI SHANG CHENG 6DONG
                                                           1005
                                                           SHEN ZHEN SHI LONG GANG
    249 S5E5X                                   Amazon
                                                           QU
                                                           GUANG DONG
                                                           518172
                                                           CN
                                                           datongqujiulonggangzhenmazhu
                                                           angcun6zu98hao
                                                           huainanshi
    250 xatos                                   Amazon
                                                           anhuisheng
                                                           232000
                                                           CN
                                                           guanyinqiao
                                                           buxingjie16hao1dong28‐3
                                                           JIANGBEIQU
    256 cocounut                                Amazon
                                                           chongqingshi
                                                           400020
                                                           CN
                                                           Longhua Xinqu Minzhi Dadao
                                                           Xiangrong Shangwu Dasha 906
                                                           Longhuaxinqu
    285 Ikevan                                  Amazon     ShenZhen
                                                           Guang Dong
                                                           518100
                                                           CN
                                                           Longgangqu
                                                           longgangjiedaolonggangxusheq
                                                           uhuategongye
                                                           qu92donghuatebuxingjie101
    301 Hilyo                                   Amazon
                                                           Shenzhenshi
                                                           GUANGDONG
                                                           518114
                                                           CN
                                                           shenzexian
                                                           beiyuandonglu18hao
                                                           shijiazhuang
    302 Shimigy                                 Amazon
                                                           hebei
                                                           052560
                                                           CN
                                                           kejiyuanlu12haorongfengdasha4
                                                           01
                                                           longgangqu nanwanjiedao
           TBKOMH（♛2021 Golden Moment: Up to               xialilangshequ
    307                                         Amazon
           80% off♛)                                       shenzhenshi
                                                           guangdongsheng
                                                           518114
                                                           CN
                                                           LONGGANGQU nanwanjiedao
                                                           xiayuanlu22haoAdong3lou
           much MUCHYOU 💥 90% Discount Cyber               SHENZHENSHI
    313                                         Amazon
           Monday💥Direct                                   guangdong
                                                           518114
                                                           CN
     Case 4:21-cv-00492-O Document 89 Filed 06/15/21                 Page 16 of 52 PageID 8796

Def. No.       Defendant's Merchant Username   Platform              Defendant Address
                                                          GUANLANJIEDAO
                                                          kukengcunxinxulonggongyequ
                                                          Bdong 1102hao
                                                          SHENZHENSHI
    333 SurgicaL                               Amazon
                                                          LONGHUAQU
                                                          guangdong
                                                          518100
                                                          CN
                                                          nanhaidadao 2616hao
                                                          yuehaidasha A‐3C
                                                          nanshanqu yuehaijiedao
                                                          chuangyelushequ
    335 ZEFOTIM Big Promotion!!!               Amazon
                                                          shenzhenshi
                                                          guangdongsheng
                                                          518054
                                                          CN
                                                          nanhaidadaoxiguimiaolu
                                                          beiyangguanghuayidasha1dong
                                                          4lou4E01
                                                          shen zhenshi
    342 PIKAqiu33                              Amazon
                                                          nanshanqunanshanjiedao
                                                          guangdong
                                                          518054
                                                          CN
                                                          luohuqugui yuan
                                                          jiedaorenmin qiaoshequ bao
                                                          annan lu
                                                          1036hao dingfengda sha305
    348 OFMWBN                                 Amazon
                                                          shenzhen shi
                                                          guang dong
                                                          518022
                                                          CN
                                                          No.46, Li Dazhuang Village,
                                                          Neighborhood Committee, Shijili
           who‐canside 🎅 90% Discount Fast                Bozhou
    355                                        Amazon
           Delivery🎅                                      Anhui
                                                          236831
                                                          CN
                                                          LongHuaQu YouSongLu
                                                          FuKangKeJiDaSha 8Lou AQu
                                                          4Shi
    367 GREFER                                 Amazon     ShenZhen
                                                          GuangDong
                                                          518109
                                                          CN
                                                          深圳市龙岗区坂田街道五和社区
    390 Atlanta1816                            eBay       光雅园工业园深圳市广东省51
                                                          8000China
                                                          深圳市龙岗区坂田街道五和社区
                                                          光雅园工业园一区2号厂房二楼、
    391 AtlantaMart2005                        eBay
                                                          三楼Shenzhen广东省518000
                                                          China
     Case 4:21-cv-00492-O Document 89 Filed 06/15/21              Page 17 of 52 PageID 8797

Def. No.     Defendant's Merchant Username   Platform              Defendant Address
                                                        深圳市南山区南山街道南海大道
                                                        西桂庙路北阳光华艺大厦1栋6BC
    395 bigbigshow2012                       eBay       ‐
                                                        17Shenzhen广东省518000C
                                                        hina
                                                        Longgangquwuheshequguangya
                                                        yuangongyequyiqu2haolouerlou
    396 bodhi1998                            eBay
                                                        BfengetiShenzhen广东省518
                                                        000China
                                                        福田区福田南路皇御苑13栋深
    402 CincinatiStore                       eBay
                                                        圳市广东省518000China
                                                        深圳市龙岗区坂田街道五和社区
                                                        光雅园工业园一区2号厂房二楼,
    406 Denver0806                           eBay
                                                        三楼深圳Unknown518000Chi
                                                        na
                                                        龙岗区龙城街道龙城中路14号维
                                                        百盛大厦601‐
    411 e1xytrep                             eBay
                                                        A02深圳市广东省518116Chi
                                                        na
                                                        香港干諾道中137‐
    412 easyshopping66                       eBay       139號三台大厦12樓全層default
                                                        HKdefaultHong Kong
                                                        罗湖区太白路1038号安琪大厦8
    413 eridu905                             eBay       楼811室深圳广东省518000C
                                                        hina
    414 eriophoroidesxx                      eBay       N/A
                                                        1605, BLDG.3,
                                                        HUANGYUYUAN, BINGHE RD
    422 gilroy2012                           eBay
                                                        SOUTHSHENZHEN广东省518
                                                        000China
                                                        Rm 3, 5/F, Skyway House, 3
                                                        Sham Mong RoadWest
    423 globalfashion2010                    eBay       Kowloon,
                                                        Kowloondefaultdefaultdefault
                                                        Hong Kong
                                                        深圳市龙岗区坂田街道五和社区
                                                        光雅园工业园一区2号厂房二楼、
    426 GreatSpringfield                     eBay
                                                        三楼Shenzhen广东省518000
                                                        China
                                                        宝安区福海大道新和新兴工业区3
    433 hongyinlon0                          eBay       区2号6楼601深圳广东省5180
                                                        00China
                                                        深圳市南山区南山街道东滨路濠
    434 hotdeal320                           eBay       盛商务中心7楼708K深圳广东
                                                        省518000China
                                                        深圳市南山区南山街道东滨路濠
    437 hutrsate51                           eBay       盛商务中心7楼710A深圳市广
                                                        东省518000China
                                                        8/F CNT QUEEN S RD
    443 KansasDeal                           eBay       CENTRALShenzhen广东省51
                                                        8000China
                                                        深圳市南山区南山街道东滨路濠
    460 Nannouth                             eBay       盛商务中心7楼703‐
                                                        1深圳市广东省518000China
     Case 4:21-cv-00492-O Document 89 Filed 06/15/21               Page 18 of 52 PageID 8798

Def. No.     Defendant's Merchant Username   Platform                Defendant Address
                                                        清远市清城区凤城街田龙社区居
    466 ppktjfa8612                          eBay       委会航运新村2号A栋三、四层
                                                        清远市广东省511500China
                                                        深圳市福田区福田街道深南中路3
    474 rockfoilcrabbh                       eBay       039号国际文化大厦2303B深圳
                                                        市广东省518000China
                                                        深圳市福田区福田街道深南中路3
    486 SZbhkei12                            eBay       039号国际文化大厦2303B深圳
                                                        市广东省518000China
                                                        6A (6th floor) Building C,
                                                        Mingle commercial area,
    501 watch_deal                           eBay       Meiban
                                                        BlvdShenzhen广东省518000
                                                        China
                                                        rm1309, Bldg.13,
                                                        Huangyuyuan, S. Futian
    505 wishmart2014                         eBay
                                                        Rd.SHENZHEN广东省518000
                                                        China
                                                        Longhuaxinqu Longhuajiedao
                                                        ShilongluBaishilongcun 1 Qu
    511 xxzfalcon849                         eBay       10 Dong
                                                        1101深圳市广东省518000Chi
                                                        na
                                                        Unit 10, 10/F, Alexandra
                                                        Industrial Building, 27 Wing
                                                        Hong StreeUnit 10, 10/F,
    515 yishengmall2014                      eBay       Alexandra Industrial Building,
                                                        27 Wing Hong
                                                        StreedefaultdefaultdefaultHo
                                                        ng Kong
                                                        云南省昆明市西山区西园路船房
    516 yupaxxs                              eBay       小区8栋505号昆明市云南省65
                                                        0000China
                                                        City of bovine Highway 48 in
                                                        Guangdong Province, Maoming
    526 bismarck                             Wish
                                                        City, Guangdong Province,
                                                        525100, China
                                                        Bao'an District 72 District,
                                                        Shenzhen City Road, Ma
                                                        Liuxian industrial zone in
    527 montgomery                           Wish
                                                        Southern District 3 503,
                                                        Shenzhen, Guangdong
                                                        Province, 518000, China
                                                        Shenzhen Room 503, 5th
                                                        Floor, Phoenix Road, Luohu
    532 Bakheng                              Wish       District, spinning 197 workers,
                                                        Shenzhen, Guangdong
                                                        Province, 518000, China
                                                        6th Floor, 612 East Road,
                                                        Luohu District, Shenzhen, Sun
    533 adriaticgo                           Wish       Gang 3012 people in Times
                                                        Square, Shenzhen, Guangdong
                                                        Province, 518000, China
     Case 4:21-cv-00492-O Document 89 Filed 06/15/21              Page 19 of 52 PageID 8799

Def. No.     Defendant's Merchant Username   Platform              Defendant Address
                                                        天河区中山大道棠下科新路8号优
    538 ashur80                              Wish       可商务中心1栋5楼504室,
                                                        广州市, 广东省, 510000, CN
                                                        湖北省通城县隽水镇解放路1号,
    560 yingli520                            Wish
                                                        咸宁市, 湖北省, 437499, CN
                                                        甘肃省静宁县李店镇薛胡村堡子
    561 yangsuiqwe                           Wish       组115号, 平凉市, 甘肃省,
                                                        743409, CN
                                                        Room 201, No. 19, Lane 3,
                                                        Lingxia Garden, District 36,
                                                        Shanghe Community, Xin'an
    575 aishengheji                          Wish       Street, Bao'an District,
                                                        Shenzhen, Shenzhen,
                                                        Guangdong Province, 518101,
                                                        Mainland China
                                                        501, No. 20, Hengzhu 1st
                                                        Road, Tangxiayong
                                                        Community, Yanluo Street,
    576 LiusaIuy                             Wish
                                                        Bao'an District, Shenzhen,
                                                        Guangdong Province, 518101,
                                                        Mainland China
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 20 of 52 PageID 8800




                       Exhibit 2


            Hague Convention
Case 4:21-cv-00492-O Document 89 Filed 06/15/21                     Page 21 of 52 PageID 8801


                        14. CONVENTION ON THE SERVICE ABROAD OF
                         JUDICIAL AND EXTRAJUDICIAL DOCUMENTS
                             IN CIVIL OR COMMERCIAL MATTERS

                                   (Concluded 15 November 1965)


The States signatory to the present Convention,
Desiring to create appropriate means to ensure that judicial and extrajudicial documents to be served
abroad shall be brought to the notice of the addressee in sufficient time,
Desiring to improve the organisation of mutual judicial assistance for that purpose by simplifying and
expediting the procedure,
Have resolved to conclude a Convention to this effect and have agreed upon the following provisions:


                                               Article 1

The present Convention shall apply in all cases, in civil or commercial matters, where there is
occasion to transmit a judicial or extrajudicial document for service abroad.
This Convention shall not apply where the address of the person to be served with the document is
not known.


                                   CHAPTER I – JUDICIAL DOCUMENTS



                                               Article 2

Each Contracting State shall designate a Central Authority which will undertake to receive requests
for service coming from other Contracting States and to proceed in conformity with the provisions of
Articles 3 to 6.
Each State shall organise the Central Authority in conformity with its own law.


                                               Article 3

The authority or judicial officer competent under the law of the State in which the documents originate
shall forward to the Central Authority of the State addressed a request conforming to the model
annexed to the present Convention, without any requirement of legalisation or other equivalent
formality.
The document to be served or a copy thereof shall be annexed to the request. The request and the
document shall both be furnished in duplicate.


                                               Article 4

If the Central Authority considers that the request does not comply with the provisions of the present
Convention it shall promptly inform the applicant and specify its objections to the request.


                                               Article 5

The Central Authority of the State addressed shall itself serve the document or shall arrange to have
it served by an appropriate agency, either –
a)     by a method prescribed by its internal law for the service of documents in domestic actions
       upon persons who are within its territory, or
b)     by a particular method requested by the applicant, unless such a method is incompatible with
       the law of the State addressed.
Case 4:21-cv-00492-O Document 89 Filed 06/15/21                     Page 22 of 52 PageID 8802


Subject to sub-paragraph (b) of the first paragraph of this Article, the document may always be served
by delivery to an addressee who accepts it voluntarily.
If the document is to be served under the first paragraph above, the Central Authority may require the
document to be written in, or translated into, the official language or one of the official languages of
the State addressed.
That part of the request, in the form attached to the present Convention, which contains a summary of
the document to be served, shall be served with the document.


                                               Article 6

The Central Authority of the State addressed or any authority which it may have designated for that
purpose, shall complete a certificate in the form of the model annexed to the present Convention. The
certificate shall state that the document has been served and shall include the method, the place and
the date of service and the person to whom the document was delivered. If the document has not
been served, the certificate shall set out the reasons which have prevented service.
The applicant may require that a certificate not completed by a Central Authority or by a judicial
authority shall be countersigned by one of these authorities.
The certificate shall be forwarded directly to the applicant.


                                               Article 7

The standard terms in the model annexed to the present Convention shall in all cases be written
either in French or in English. They may also be written in the official language, or in one of the
official languages, of the State in which the documents originate.
The corresponding blanks shall be completed either in the language of the State addressed or in
French or in English.


                                               Article 8

Each Contracting State shall be free to effect service of judicial documents upon persons abroad,
without application of any compulsion, directly through its diplomatic or consular agents.
Any State may declare that it is opposed to such service within its territory, unless the document is to
be served upon a national of the State in which the documents originate.


                                               Article 9

Each Contracting State shall be free, in addition, to use consular channels to forward documents, for
the purpose of service, to those authorities of another Contracting State which are designated by the
latter for this purpose.
Each Contracting State may, if exceptional circumstances so require, use diplomatic channels for the
same purpose.


                                               Article 10

Provided the State of destination does not object, the present Convention shall not interfere with –
a)    the freedom to send judicial documents, by postal channels, directly to persons abroad,
b)    the freedom of judicial officers, officials or other competent persons of the State of origin to
      effect service of judicial documents directly through the judicial officers, officials or other
      competent persons of the State of destination,
c)    the freedom of any person interested in a judicial proceeding to effect service of judicial
      documents directly through the judicial officers, officials or other competent persons of the
      State of destination.


                                               Article 11
Case 4:21-cv-00492-O Document 89 Filed 06/15/21                      Page 23 of 52 PageID 8803



The present Convention shall not prevent two or more Contracting States from agreeing to permit, for
the purpose of service of judicial documents, channels of transmission other than those provided for
in the preceding Articles and, in particular, direct communication between their respective authorities.


                                               Article 12

The service of judicial documents coming from a Contracting State shall not give rise to any payment
or reimbursement of taxes or costs for the services rendered by the State addressed.
The applicant shall pay or reimburse the costs occasioned by –-
a)     the employment of a judicial officer or of a person competent under the law of the State of
       destination,
b)     the use of a particular method of service.


                                               Article 13

Where a request for service complies with the terms of the present Convention, the State addressed
may refuse to comply therewith only if it deems that compliance would infringe its sovereignty or
security.
It may not refuse to comply solely on the ground that, under its internal law, it claims exclusive
jurisdiction over the subject-matter of the action or that its internal law would not permit the action
upon which the application is based.
The Central Authority shall, in case of refusal, promptly inform the applicant and state the reasons for
the refusal.


                                               Article 14

Difficulties which may arise in connection with the transmission of judicial documents for service shall
be settled through diplomatic channels.


                                               Article 15

Where a writ of summons or an equivalent document had to be transmitted abroad for the purpose of
service, under the provisions of the present Convention, and the defendant has not appeared,
judgment shall not be given until it is established that –
a)    the document was served by a method prescribed by the internal law of the State addressed
      for the service of documents in domestic actions upon persons who are within its territory, or
b)    the document was actually delivered to the defendant or to his residence by another method
      provided for by this Convention,
      and that in either of these cases the service or the delivery was effected in sufficient time to
      enable the defendant to defend.

Each Contracting State shall be free to declare that the judge, notwithstanding the provisions of the
first paragraph of this Article, may give judgment even if no certificate of service or delivery has been
received, if all the following conditions are fulfilled –
a)      the document was transmitted by one of the methods provided for in this Convention,
b)      a period of time of not less than six months, considered adequate by the judge in the particular
        case, has elapsed since the date of the transmission of the document,
c)      no certificate of any kind has been received, even though every reasonable effort has been
        made to obtain it through the competent authorities of the State addressed.

Notwithstanding the provisions of the preceding paragraphs the judge may order, in case of urgency,
any provisional or protective measures.


                                               Article 16
Case 4:21-cv-00492-O Document 89 Filed 06/15/21                        Page 24 of 52 PageID 8804



When a writ of summons or an equivalent document had to be transmitted abroad for the purpose of
service, under the provisions of the present Convention, and a judgment has been entered against a
defendant who has not appeared, the judge shall have the power to relieve the defendant from the
effects of the expiration of the time for appeal from the judgment if the following conditions are fulfilled
–
a)     the defendant, without any fault on his part, did not have knowledge of the document in
       sufficient time to defend, or knowledge of the judgment in sufficient time to appeal, and
b)     the defendant has disclosed a prima facie defence to the action on the merits.

An application for relief may be filed only within a reasonable time after the defendant has knowledge
of the judgment.
Each Contracting State may declare that the application will not be entertained if it is filed after the
expiration of a time to be stated in the declaration, but which shall in no case be less than one year
following the date of the judgment.
This Article shall not apply to judgments concerning status or capacity of persons.


                                 CHAPTER II – EXTRAJUDICIAL DOCUMENTS



                                                 Article 17

Extrajudicial documents emanating from authorities and judicial officers of a Contracting State may be
transmitted for the purpose of service in another Contracting State by the methods and under the
provisions of the present Convention.


                                     CHAPTER III – GENERAL CLAUSES



                                                 Article 18

Each Contracting State may designate other authorities in addition to the Central Authority and shall
determine the extent of their competence.
The applicant shall, however, in all cases, have the right to address a request directly to the Central
Authority.
Federal States shall be free to designate more than one Central Authority.


                                                 Article 19

To the extent that the internal law of a Contracting State permits methods of transmission, other than
those provided for in the preceding Articles, of documents coming from abroad, for service within its
territory, the present Convention shall not affect such provisions.


                                                 Article 20

The present Convention shall not prevent an agreement between any two or more Contracting States
to dispense with –
a)     the necessity for duplicate copies of transmitted documents as required by the second
       paragraph of Article 3,
b)     the language requirements of the third paragraph of Article 5 and Article 7,
c)     the provisions of the fourth paragraph of Article 5,
d)     the provisions of the second paragraph of Article 12.


                                                 Article 21
Case 4:21-cv-00492-O Document 89 Filed 06/15/21                       Page 25 of 52 PageID 8805


Each Contracting State shall, at the time of the deposit of its instrument of ratification or accession, or
at a later date, inform the Ministry of Foreign Affairs of the Netherlands of the following –
a)     the designation of authorities, pursuant to Articles 2 and 18,
b)     the designation of the authority competent to complete the certificate pursuant to Article 6,
c)     the designation of the authority competent to receive documents transmitted by consular
       channels, pursuant to Article 9.

Each Contracting State shall similarly inform the Ministry, where appropriate, of –
a)   opposition to the use of methods of transmission pursuant to Articles 8 and 10,
b)   declarations pursuant to the second paragraph of Article 15 and the third paragraph of Article
     16,
c)   all modifications of the above designations, oppositions and declarations.


                                                Article 22

Where Parties to the present Convention are also Parties to one or both of the Conventions on civil
procedure signed at The Hague on 17th July 1905, and on 1st March 1954, this Convention shall
replace as between them Articles 1 to 7 of the earlier Conventions.


                                                Article 23

The present Convention shall not affect the application of Article 23 of the Convention on civil
procedure signed at The Hague on 17th July 1905, or of Article 24 of the Convention on civil
procedure signed at The Hague on 1st March 1954.
These Articles shall, however, apply only if methods of communication, identical to those provided for
in these Conventions, are used.


                                                Article 24

Supplementary agreements between Parties to the Conventions of 1905 and 1954 shall be
considered as equally applicable to the present Convention, unless the Parties have otherwise
agreed.


                                                Article 25

Without prejudice to the provisions of Articles 22 and 24, the present Convention shall not derogate
from Conventions containing provisions on the matters governed by this Convention to which the
Contracting States are, or shall become, Parties.


                                                Article 26

The present Convention shall be open for signature by the States represented at the Tenth Session of
the Hague Conference on Private International Law.
It shall be ratified, and the instruments of ratification shall be deposited with the Ministry of Foreign
Affairs of the Netherlands.


                                                Article 27

The present Convention shall enter into force on the sixtieth day after the deposit of the third
instrument of ratification referred to in the second paragraph of Article 26.
The Convention shall enter into force for each signatory State which ratifies subsequently on the
sixtieth day after the deposit of its instrument of ratification.
Case 4:21-cv-00492-O Document 89 Filed 06/15/21                        Page 26 of 52 PageID 8806


                                                Article 28

Any State not represented at the Tenth Session of the Hague Conference on Private International
Law may accede to the present Convention after it has entered into force in accordance with the first
paragraph of Article 27. The instrument of accession shall be deposited with the Ministry of Foreign
Affairs of the Netherlands.
The Convention shall enter into force for such a State in the absence of any objection from a State,
which has ratified the Convention before such deposit, notified to the Ministry of Foreign Affairs of the
Netherlands within a period of six months after the date on which the said Ministry has notified it of
such accession.
In the absence of any such objection, the Convention shall enter into force for the acceding State on
the first day of the month following the expiration of the last of the periods referred to in the preceding
paragraph.


                                                Article 29

Any State may, at the time of signature, ratification or accession, declare that the present Convention
shall extend to all the territories for the international relations of which it is responsible, or to one or
more of them. Such a declaration shall take effect on the date of entry into force of the Convention for
the State concerned.
At any time thereafter, such extensions shall be notified to the Ministry of Foreign Affairs of the
Netherlands.
The Convention shall enter into force for the territories mentioned in such an extension on the sixtieth
day after the notification referred to in the preceding paragraph.


                                                Article 30

The present Convention shall remain in force for five years from the date of its entry into force in
accordance with the first paragraph of Article 27, even for States which have ratified it or acceded to it
subsequently.
If there has been no denunciation, it shall be renewed tacitly every five years.
Any denunciation shall be notified to the Ministry of Foreign Affairs of the Netherlands at least six
months before the end of the five year period.
It may be limited to certain of the territories to which the Convention applies.
The denunciation shall have effect only as regards the State which has notified it. The Convention
shall remain in force for the other Contracting States.


                                                Article 31

The Ministry of Foreign Affairs of the Netherlands shall give notice to the States referred to in Article
26, and to the States which have acceded in accordance with Article 28, of the following –
a)    the signatures and ratifications referred to in Article 26;
b)    the date on which the present Convention enters into force in accordance with the first
      paragraph of Article 27;
c)    the accessions referred to in Article 28 and the dates on which they take effect;
d)    the extensions referred to in Article 29 and the dates on which they take effect;
e)    the designations, oppositions and declarations referred to in Article 21;
f)    the denunciations referred to in the third paragraph of Article 30.


In witness whereof the undersigned, being duly authorised thereto, have signed the present
Convention.

Done at The Hague, on the 15th day of November, 1965, in the English and French languages, both
texts being equally authentic, in a single copy which shall be deposited in the archives of the
Government of the Netherlands, and of which a certified copy shall be sent, through the diplomatic
Case 4:21-cv-00492-O Document 89 Filed 06/15/21                 Page 27 of 52 PageID 8807


channel, to each of the States represented at the Tenth Session of the Hague Conference on Private
International Law.
HCCH | Status table                                                    http://www.hcch.net/index_en.php?act=conventions.status&cid=29

                   Case 4:21-cv-00492-O Document 89 Filed 06/15/21              Page 28 of 52 PageID 8808




          Entry into force: 15-VII-1955


          Last update: 14-X-2010

          print View and/or print full status report

          1) S = Signature
          2) R/A/Su = Ratification, Accession or Succession
          3) Type = R: Ratification;
          A: Accession;
          A*: Accession giving rise to an acceptance procedure; click on A* for details of acceptances of the accession;
          C: Continuation;
          Su: Succession;
          Den: Denunciation;
          4) EIF = Entry into force
          5) Ext = Extensions of application
          6) Auth = Designation of Authorities
          7) Res/D/N = Reservations, declarations or notifications




                        States                     S1        R/A/Su 2 Type 3       EIF 4       Ext 5 Auth 6 Res/D/N 7
          Albania                            4-VI-2002                         4-VI-2002              1
          Argentina                           28-IV-1972                       28-IV-1972             1
          Australia                           1-XI-1973                        1-XI-1973              1
          Austria                            16-IX-1954                        15-VII-1955            1
          Belarus                            12-VII-2001                       12-VII-2001            1
          Belgium                            1-IX-1953                         15-VII-1955            1
          Bosnia and Herzegovina             1-VIII-2001                       7-VI-2001              1
          Brazil                             23-II-2001                        23-II-2001             1
          Bulgaria                            22-IV-1999                       22-IV-1999             1
          Canada                              7-X-1968                         7-X-1968               1
          Chile                               25-IV-1986                       25-IV-1986             1
          China, People's Republic of        3-VII-1987                        3-VII-1987             1        D
          Croatia                             1-X-1995                         12-VI-1995             1
          Cyprus                             8-X-1984                          8-X-1984               1



1 of 3                                                                                                             11/5/2010 2:11 PM
HCCH | Status table                                      http://www.hcch.net/index_en.php?act=conventions.status&cid=29

                Case 4:21-cv-00492-O Document 89 Filed 06/15/21 Page 29 of 52 PageID 8809
          Czech Republic              1-IV-1993                 28-I-1993       1
          Denmark                    26-II-1954                  15-VII-1955            1
          Ecuador                    2-XI-2007                   2-XI-2007              1
          Egypt                      24-IV-1961                  24-IV-1961             1
          Estonia                    13-V-1998                   13-V-1998              1
                                                                                                 D,N
          European Union             3-IV-2007                   3-IV-2007              1
                                                                                                 3
          Finland                    2-XII-1955                  2-XII-1955             1
          France                     20-IV-1964                  20-IV-1964             1
          Georgia                    28-V-2001                   28-V-2001              1
          Germany                    14-XII-1955                 14-XII-1955            1
          Greece                     26-VIII-1955                26-VIII-1955           1
          Hungary                    6-I-1987                    6-I-1987               1
          Iceland                    14-XI-2003                  14-XI-2003             1
          India                      13-III-2008                 13-III-2008            1
          Ireland                    26-VIII-1955                26-VIII-1955           1
          Israel                     24-IX-1964                  24-IX-1964             1
          Italy                      26-VI-1957                  26-VI-1957             1
          Japan                      27-VI-1957                  27-VI-1957             1
          Jordan                     13-VI-2001                  13-VI-2001             1
          Korea, Republic of         20-VIII-1997                20-VIII-1997           1
          Latvia                     11-VIII-1992                11-VIII-1992           1
          Lithuania                  23-X-2001                   23-X-2001              1
          Luxembourg                 12-III-1956                 12-III-1956            1
          Malaysia                   2-X-2002                    2-X-2002               1
          Malta                      30-I-1995                   30-I-1995              1
          Mexico                     18-III-1986                 18-III-1986            1
          Monaco                     8-VIII-1996                 8-VIII-1996            1
          Montenegro                 15-V-2007                   1-III-2007             1
          Morocco                    6-IX-1993                   6-IX-1993              1
          Netherlands                25-IX-1954                  15-VII-1955            1        N
          New Zealand                5-II-2002                   5-II-2002              1        D
          Norway                     15-VII-1955                 15-VII-1955            1
          Panama                     29-V-2002                   29-V-2002              1
          Paraguay                   28-VI-2005                  28-VI-2005             1
          Peru                       29-I-2001                   29-I-2001              1
          Philippines                14-VII-2010                 14-VII-2010            1
          Poland                     29-V-1984                   29-V-1984              1


2 of 3                                                                                               11/5/2010 2:11 PM
HCCH | Status table                                                    http://www.hcch.net/index_en.php?act=conventions.status&cid=29

                   Case 4:21-cv-00492-O Document 89 Filed 06/15/21              Page 30 of 52 PageID 8810
                                                                                                      D
          Portugal                           8-XII-1953                        15-VII-1955      1
                                                                                                      -
          Romania                             10-IV-1991                       10-IV-1991             1
          Russian Federation                  6-XII-2001                       6-XII-2001             1
          Serbia                             1-VI-2001                         26-IV-2001             1
          Slovakia                            1-VI-1993                        26-IV-1993             1
          Slovenia                            15-XI-1992                       18-VI-1992             1
          South Africa                       14-II-2002                        14-II-2002             1
          Spain                              8-XII-1953                        15-VII-1955            1
          Sri Lanka                          27-IX-2001                        27-IX-2001             1
          Suriname                            7-X-1977                         7-X-1977               1
          Sweden                             9-XII-1953                        15-VII-1955            1
          Switzerland                         6-V-1957                         6-V-1957               1
          The former Yugoslav Republic of
                                          1-XII-1993                           20-IX-1993             1
          Macedonia
          Turkey                             26-VIII-1955                      26-VIII-1955           1
          Ukraine                            3-XII-2003                        3-XII-2003             1
          United Kingdom of Great Britain
                                          3-I-1955                             15-VII-1955            1
          and Northern Ireland
          United States of America           15-X-1964                         15-X-1964              1
          Uruguay                            27-VII-1983                       27-VII-1983            1
          Venezuela                          25-VII-1979                       25-VII-1979            1



          1) S = Signature
          2) R/A/Su = Ratification, Accession or Succession
          3) Type = R: Ratification;
          A: Accession;
          A*: Accession giving rise to an acceptance procedure; click on A* for details of acceptances of the accession;
          C: Continuation;
          Su: Succession;
          Den: Denunciation;
          4) EIF = Entry into force
          5) Ext = Extensions of application
          6) Auth = Designation of Authorities
          7) Res/D/N = Reservations, declarations or notifications




3 of 3                                                                                                             11/5/2010 2:11 PM
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 31 of 52 PageID 8811




                      Exhibit 3
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 32 of 52 PageID 8812
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 33 of 52 PageID 8813
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 34 of 52 PageID 8814
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 35 of 52 PageID 8815
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 36 of 52 PageID 8816
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 37 of 52 PageID 8817
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 38 of 52 PageID 8818
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 39 of 52 PageID 8819
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 40 of 52 PageID 8820
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 41 of 52 PageID 8821
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 42 of 52 PageID 8822
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 43 of 52 PageID 8823
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 44 of 52 PageID 8824
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 45 of 52 PageID 8825
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 46 of 52 PageID 8826
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 47 of 52 PageID 8827
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 48 of 52 PageID 8828
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 49 of 52 PageID 8829
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 50 of 52 PageID 8830
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 51 of 52 PageID 8831
Case 4:21-cv-00492-O Document 89 Filed 06/15/21   Page 52 of 52 PageID 8832
